I dissent. A juror who goes into the box with a bias against either party, from whatever cause arising, cannot try the case fairly. The evidence of the juror Bryan showed clearly, and without any real qualification, that he was biased against the plaintiff. No distinction in principle can be made between his disqualifying admissions and those of the two jurors held to have been disqualified for bias in Quill v. Southern Pacific Co.,140 Cal. 268. The evidence there may have been a little stronger, but it was the same in kind and proved only the same facts. Those jurors had a prejudice against actions for damages, and they *Page 426 
admitted that if the case was their own they would be unwilling to submit the issues to jurors feeling as they did. In this case the examination of the juror Bryan closed with this question and answer: —
"Q. If you were the plaintiff in this cause, would you be willing to have your cause tried by a jury of twelve men in the same frame of mind you are now in? — No sir; I don't think I would."
As an honest man he could not deny that he would be unwilling, if the cause was his, to submit it to jurors feeling as he did, and his previous answers only lend force to the admission.